Citation Nr: 1243214	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  09-23 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to a service-connected acquired psychiatric disorder to include depressive disorder, dysthmic disorder with sleep impairment and mood swings.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel





INTRODUCTION

The Veteran served on active duty from October 1967 to September 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which, in part, denied service connection for hypertension to include as as secondary to a service-connected disability.  

Jurisdiction in this matter was transferred to the RO in Houston, Texas.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

Hypertension was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative medical evidence of record does not show hypertension to be etiologically related to a disease, injury, or event in service, to include a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active military service, may not be presumed to have been incurred in service, and is not proximately due to or the result of any service-connected disability.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

In this appeal, the RO provided notice to the Veteran in an August 2007 letter, prior to the date of the issuance of the appealed November 2008 rating decision.  The August 2007 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  Additionally, he was afforded a VA examination in April 2012.  As the examiner thoroughly addressed the relevant issues, and provided a rationale for the conclusions provided, the Board concludes that the examination was adequate.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 


Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service-connected disease or injury." 38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

Where a veteran served for at least 90 days during a period of war and manifests hypertension to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Certain diseases, to include hypertension, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

Hypertension means persistently high arterial blood pressure, and by some authorities the threshold for high blood pressure is a reading of 140/90. Dorland's Illustrated Medical Dictionary at 889 (30th ed. 2003).  For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran contends that his current hypertension is related to service-connected psychiatric disorder.  When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds however, that service connection for hypertension is not warranted.

In the November 2008 rating decision, the RO granted service connection for depressive disorder, dysthmic disorder with sleep impairment and mood swings (claimed as posttraumatic stress disorder (PTSD)).  In the same decision, the RO denied service connection for diabetes mellitus as a result of exposure to herbicides.

A review of the Veteran's service treatment records reveals no complaints, treatment, or diagnoses of hypertension or high blood pressure.  The Veteran's blood pressure was recorded as 130/78 on his July 1967 induction Report of Medical Examination and a 130/78 on his September 1969 separation Report of Medical Examination.  On his September 1969 separation Report of Medical History, the Veteran indicated that he did not have high or low blood pressure.

A review of the Veteran's post-service medical records reveals that he has a current diagnosis of hypertension.  

On a January 1986 private periodic examination record, the Veteran reported that he had high blood pressure.  He indicated that he took Lopressor once a day.

A February 2007 stress myocardial perfusion study demonstrated no evidence of exercise stressed induced ischemia. 

The Veteran underwent a VA examination in April 2012.  The examiner indicated that the Veteran had hypertension.  His blood pressure readings were 164/83, 142/64 and 140/68.   The examiner determined that the Veteran's hypertension was less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner noted that emotional stress, in the short term, can elevate the blood pressure.  However, it does not cause a persistent elevation in the blood pressure and therefore does not cause true hypertension with its associated consequences.  The examiner concluded that the Veteran's hypertension was not caused by or result of his depressive disorder, dysthymic disorder with sleep impairment and mood swings and was also not permanently aggravated or worsened by his service connected depressive disorder, dysthymic disorder with sleep impairment and mood swings.  

In a September 2012 letter, a private physician noted that she had treated the Veteran since 2005.  He had been diagnosed with PTSD and hypertension.  She noted that the stress that the Veteran had been under had been consistent and continued to keep his blood pressure elevated.  The Veteran reported that he had normal blood pressure levels before his service and before being diagnosed with PTSD.  The Veteran also had insomnia and sleep disturbances due to hypnagogic hallucinations as a result of his PTSD.  The inability to get good sleep cycles will contribute to increased anxiety, moodiness and blood pressure.

As an initial matter, the Board notes that exposure to Agent Orange is conceded in this case, as the service personnel records show that the Veteran did serve in the Republic of Vietnam.  However, the Veteran's diagnosed hypertension is not an enumerated disease associated with Agent Orange exposure.  Notably, on October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116 , the Secretary of Veterans Affairs announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemias.  The Board has considered the effects of this revision to 38 U.S.C. § 1116.  However, the Board notes that 38 C.F.R. § 3.309(e)  was specifically amended to include a new Note 3, which indicates that, for the purposes of this section, the term ischemic heart disease does not include hypertension.  Therefore, hypertension is not among the diseases considered to be presumptively associated with exposure to Agent Orange or herbicides and service connection cannot be awarded on that basis.

With regard to establishing service connection on a presumptive basis under 38 C.F.R. § 3.309(a) , the Board notes that there is no competent medical evidence of record reflecting that the Veteran demonstrated hypertension to a compensable degree within one year of discharge from active duty.  As such, service connection for hypertension cannot be granted on a presumptive basis. 

With regards to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2012).  The Board notes that the Veteran's service treatment records do not reflect that the Veteran had high blood pressure or hypertension during service.  The claims file contains no medical evidence linking a current diagnosis of hypertension to service, and the Veteran has never asserted that he developed hypertension during his active duty service or as a direct result of his active duty service.  Therefore, service connection cannot be warranted on a direct basis.  See Shedden, supra. 

With regard to establishing service connection on a secondary basis, the Board initially notes that in a July 2007 statement, the Veteran claimed that his hypertension was a result of his diabetes.

As noted above however, the RO denied service connection for diabetes mellitus as a result of exposure to herbicides in the November 2008 rating decision because it was found that he did not have a current disability.  Hence, as a matter of law, the claim for service connection for hypertension as secondary to diabetes mellitus is without legal merit, and must be denied as a matter of law.  See 38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As the Veteran is service-connected for depressive disorder, dysthmic disorder with sleep impairment and mood swings (claimed as PTSD), service connection is available if it can be shown that the Veteran's hypertension is proximately due to or the result of a service-connected psychiatric disability, or that it has been permanently aggravated by his psychiatric disability.

The Board notes that there are two medical opinions as to whether the Veteran's hypertension is caused by or aggravated by his service-connected acquired psychiatric disability.  As noted above, in her September 2012 letter, a private physician attributed the Veteran's hypertension to his psychiatric disability as she noted that the stress that the Veteran had been under had been consistent and continued to keep his blood pressure elevated.  

Conversely, the April 2012 VA examiner specifically found that the Veteran's current hypertension was less likely than not caused or aggravated by the Veteran's service connected condition.  

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, the Board finds that the April 2012 VA examiner's opinion to be the most probative.  The April 2012 VA examiner provided an unequivocal and detailed medical opinion supported by a pertinent rationale based upon a review of the Veteran's claims file and an examination of the Veteran, when concluding that the Veteran's hypertension was not caused, aggravated or worsened by his service connected depressive disorder, dysthymic disorder with sleep impairment and mood swings.  Significantly, the examiner also noted that while emotional stress, in the short term, can elevate the blood pressure, it does not cause a persistent elevation in the blood pressure and therefore does not cause true hypertension with its associated consequences.  For these reasons the Board finds the April 2012 VA examiner's assessment to be the most probative.  

With respect to the September 2012 letter from the private physician, the Board notes that it in large part is not inconsistent with the findings of the VA examiner.  In particular, the Board notes that the private physician speaks solely in terms of the Veteran's "blood pressure" having been continually elevated as a result of stress.  As noted, the VA examiner acknowledged that blood pressure can be elevated during periods of stress; however, the VA examiner also emphasized that psychiatric disability has not been shown to cause or aggravated the underlying hypertension.  Given this rationale by the VA examiner, the Board finds the fact that the private physician spoke only to the impact of stress on blood pressure, rather than the underlying hypertension disability, to be significant and to render that opinion to be of lesser probative value.  Furthermore, although the private physician also noted the Veteran's sleep disturbance as contributing factor, the physician provided no rationale underlying that assertion.  The Board notes that, in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  For these reasons, the Board finds the private physician's report to be of little probative value.

The Board has considered the lay evidence offered by the Veteran to VA.  This includes his and his representative's statements in which they asserted their belief that the Veteran's claimed hypertension disability is related to his service-connected psychiatric disability.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

To the extent that the Veteran is asserting that his feelings of anxiety cause his blood pressure to rise, the Board finds this report to be of little probative value, as it is entirely consistent with the VA examiner's recognition that episodes of stress can cause blood pressure to elevate.  However, to the extent that the Veteran is arguing that his psychiatric disability has caused or permanently aggravated his hypertension, the Board finds that the Veteran is not shown to possess the appropriate medical training and expertise, so as to render him competent to offer an opinion on such a complex medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.  Hence, the Veteran's lay assertions in this regard are far outweighed by the conclusions of the VA examiner..

In summary, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against finding that his claimed hypertension is related to service or a service-connected disability.  Thus, the benefit sought on appeal is denied.


ORDER

Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


